Citation Nr: 1728381	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  13-26 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for a neck condition.

2. Entitlement to service connection for a right shoulder condition.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1982 to May 1986.  
These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In October 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the record.

This appeal was processed using the Veterans Benefits Management System and the Virtual VA electronic claims file.

The issue of entitlement to service connection for a right shoulder condition is addressed in the REMAND portion of the decision below and is REMANDED to the the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's neck condition manifested in service and is attributable to service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for a neck condition have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing direct service connection generally requires competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the evidence of record supports a grant of service connection for a neck condition.  

First, there is evidence of a current disability.  The Veteran has neck pain from degenerative disc disease and spinal canal stenosis of the cervical spine.  See August 2013 VA Progress Notes.

Second, there is evidence of an in-service event, disease, or injury, as the Veteran was a paratrooper who was injured during an airborne operation in January 1986.  Additionally, the Veteran contends that his neck pain stems from participating in military jumps that resulted in head trauma.  Because he wore steel helmets with some interior leather webbing, he did not have adequate protection to deaden the impact of hard landings.  See March 2013 Veteran's lay statement; October 2016 Transcript of Hearing.  

Third, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current neck condition is related to service.  In that regard, the law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107 (West 2014).  To the extent that there is evidence against the claim, a VA staff physician opined that the Veteran's degenerative neck condition at his relatively young age was most likely than not to be due to his days in the military.   As of March 2012, the VA physician had been treating the Veteran's neck pain.  He noted that he had conducted an MRI and CSPINE as well as diagnosed the Veteran's neck condition prior to the Veteran's motor vehicle accident in August 2013.  Additionally, the Board notes that the Veteran's lay assertions and testimony regarding the onset of his symptoms related to his neck condition, and to the continuity of such symptomatology are competent and credible evidence, which tend to support a nexus with service.  See 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cr. 2007).  

Hence, the Board concludes that the evidence of record is at least in equipoise as to whether the Veteran's neck condition was incurred in-service.  Accordingly, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for a neck condition is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . .  the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").


ORDER

Service connection for a neck condition is granted.


REMAND

Although the Board sincerely regrets the additional delay, it finds that additional evidentiary development is necessary before a decision can be made on the Veteran's claim.  The Board notes that the Veteran has not been afforded a VA examination in connection with his claim for service connection for a right shoulder condition.  The Veteran contends that his right shoulder pain stems from landing on his right side after military jumps onto hard surfaces, snow, and ice.  See December 2012 VA Form 21-4138 Statement in Support of Claim; March 2013 Veteran's lay statement; October 2016 Transcript of Hearing.  Service treatment records document the Veteran injured his right hip during an airborne operation in January 1986 and his right elbow during ski training in February 1986.  The Veteran's June 2012 X-rays revealed glenohumeral and acromioclavicular degenerative changes and a diagnosis of degenerative joint disease in the Veteran's shoulders.  As such, the Veteran should be afforded a VA examination and medical opinion to determine the nature and etiology of his right shoulder condition.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a right shoulder condition.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records.

All actions to obtain the requested records should be fully documented in the electronic file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of his a right shoulder condition.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file and a copy of this REMAND must be made available to the examiner for review in conjunction with the examination.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, prior VA examination reports, and lay statements and assertions, including the Veteran contentions that his right shoulder pain stems from landing on his right side after military jumps onto hard surfaces, snow, and ice.  See December 2012 VA Form 21-4138 Statement in Support of Claim; March 2013 Veteran's lay statement; October 2016 Transcript of Hearing.  All pertinent symptomatology and findings must be reported in detail. 

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that his right shoulder condition is causally or etiologically related to the Veteran's military service, to include any symptomatology or injury therein.  In that regard, service treatment records document the Veteran injured his right hip during an airborne operation in January 1986 and his right elbow during ski training in February 1986.  Additionally, the Veteran's June 2012 X-rays revealed glenohumeral and acromioclavicular degenerative changes and a diagnosis of degenerative joint disease in the Veteran's shoulders.

In providing this opinion, the examiner should discuss medically known or theoretical causes of his a right shoulder condition and describe how such a disability generally presents or develops in most cases, in determining the likelihood that a right shoulder condition is related to in-service events as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

In rendering the requested opinion, the examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address and to his representative. It should also be indicated whether any notice sent was returned as undeliverable.

4. After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


